Citation Nr: 0803700	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  
His awards and decorations include the Purple Heart Medal, 
the Silver Star, and the Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

In a December 2005 Form 9, the veteran states that he has 
been denied Social Security benefits twice.  As the 
determinations of the Social Security Administration (SSA) 
denying benefits and the medical records used in reaching 
those determinations are not of record and are potentially 
supportive of the veteran's claim, they should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Since the veteran's last VA examination was in May 2005, the 
Board finds that a new examination would be probative in 
ascertaining the current level of severity of the veteran's 
service-connected PTSD.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  These medical examinations must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2007), to include notice with respect to 
the effective-date element of his claim.

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the AMC or the RO 
should obtain any pertinent VA treatment 
records for the period since November 
2005.

4.  The RO or the AMC should also obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
veteran and all records upon which the 
decisions were based.

5.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or a 
psychologist to determine the current 
degree of severity of his PTSD.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  

To the extent possible, the 
manifestations of the service- connected 
PTSD should be distinguished from those 
of any other psychiatric disorder found 
to be present.  In addition, the examiner 
should provide an opinion with respect to 
each additional acquired psychiatric 
disorder found to be present, if any, 
whether it represents a progression of 
the previously diagnosed PTSD or a 
separate disorder.  If it is determined 
to represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


